Citation Nr: 0313505	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  95-24 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, brother and sister


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from September 1987 to 
March 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision of the Wichita 
Medical and Regional Office Center (RO) that concluded that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for an acquired 
psychiatric disability, to include paranoid schizophrenia.  
The Board in an April 1997 decision upheld this 
determination.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  By Order dated April 
29, 1999, the Court vacated the Board's decision.  By 
decision dated in February 2000, the Board found that the 
additional evidence submitted by the veteran was new and 
material, but found that the claim was not well grounded.  
Accordingly, service connection for a psychiatric disability, 
to include schizophrenia, remained denied.  The veteran again 
appealed to the Court which, by Order dated February 27, 
2001, vacated that part of the Board's decision that denied 
service connection.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Pursuant to 38 C.F.R. § 19.9(a)(2)(ii) (2002), a regulation 
promulgated by VA to implement VCAA, the Board notified the 
veteran by letter issued in September 2002 what information 
and medical or lay evidence was necessary to substantiate his 
claim, what evidence the veteran was expected to obtain and 
submit, and what evidence would be retrieved by VA.  A period 
of 30 days was allotted for receipt of such additional 
evidence.  That portion of the regulation has since been 
invalidated.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 
1, 2003) (38 C.F.R. § 19.9(a)(2)(ii) (2002) held to be 
inconsistent with the provisions of 38 U.S.C.A. § 5103(a) and 
(b) (West 2002) as it afforded less than one year for receipt 
of additional evidence).  As such, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  

In addition, the Board in January 2003 had undertaken 
additional development in this case.  Pursuant to the Board's 
action, the veteran's service personnel records were 
obtained.  The RO has not had the opportunity to review the 
claim with consideration of this additional evidence.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  In DAV v. 
Secretary, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
the Federal Circuit noted that 38 C.F.R. § 19(a)(2) (2002) 
was inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denied appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the RO for initial consideration.  

The Board also requested in April 2003 that the veteran 
provide an authorization form for release of records and 
other information concerning his treatment at Topeka State 
Hospital from August to December 1991.  To date, no response 
has been received from the veteran.  

Under the circumstances, the Board finds that additional 
development of the record is required.  Accordingly, the case 
is REMANDED to the RO for action as follows:

1.  The RO should take appropriate action 
to comply with the notice and duty to 
assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include notice of 
the one-year period for receipt of 
additional evidence.  

2.  In connection with this notice, the 
veteran and his representative should be 
asked to provide the appropriate 
authorization for release of all 
available treatment records from August 
to December 1991 at the Topeka State 
Hospital, State Complex West, 2700 W. 
6th, Topeka, KS 66606-1898.  

3.  The RO should then readjudicate the 
issue on appeal and consider all evidence 
received since issuance of the most 
recent Supplemental Statement of the 
Case.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.  The veteran has the right to submit additional 
evidence and argument.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



